DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group III, claims 14-15 in the reply filed on 1/24/2022 is acknowledged.
The species election is on claim 14, (B)(6).
Accordingly, claims 1-13 and 16 are withdrawn from further consideration. 
Currently claims 1-16 are pending, and 14-15 are under examination. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The currently recited claims do not refer to a preceding claim 10 (see MPEP 608.01(n)) and therefore fail to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.    For prior art consideration, the steps in claim 10 would not be considered.  However, it is noted that these steps for culturing fibroblast and keratinocyte or determine the proliferation rate is still within routine practice in the art. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 14, the term “preferably” end of the claim (last second line) imposing issue of metes and bounds. Please delete this term and clearly recite the active step. 

With regard to claim 15, similarly the term “such as” in step (a) shares the same problem. Please delete and clearly recite the step. Also, step (b) (d) uses term “preferably”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 16/607,611 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 16/607,611 is a species anticipated/or obvious to the current invention since the subject in 611’ for treatment is identified by the similar markers and methods by the instant invention, such as measuring the proliferation of primary fibroblast cells in the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Zhongguo xiufu chongjian waike zazhi (English translated “Chinese journal of reparative and reconstructive surgery) (Jan 1999) Vol. 13, No. 1, pp. 47-50. Chinese but summarized in English (Abs, Methods, Results and Conclusion; whole translation would be available upon request) in view of Zanella (US 20140010838) and Zhang.
Song discloses using a in vitro model to evaluate the affect of a compound (i.e. screening) on the skin would healing.  Song teaches culturing wound exudate (fluid) and fibroblast in the presence or absence of phenytoin sodium to the response of skin damage treatment. Song observed that the phenytoin sodium compound is considered beneficial to the wound healing because it can enhance fibroblast proliferation (See Results and Conclusion). Note, although Song reference has not shown how many percentage (only abstract), nevertheless the conclusion indicates “enhance” would have been prima facie obvious to exceeds at least 10% compared to a control. 

However, Song did not explicitly suggest using proliferation of keratinocyte as an evaluation tool for wound healing. 

Nevertheless, the proliferation of keratinocyte has been used by investigator to assess skin would healing for decades. For instance, Zanella teaches stimulation of both fibroblast and keratinocyte proliferation is a sign for wound healing (See section 0021). Moreover, Zhang also suggests using keratinocyte proliferation as a tool for evaluate skin wound repair (i.e. healing)(See section 0015). This reads on (B2).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Zanella and/or Zhang to incorporate the assay for keratinocyte proliferation, i.e co-culturing keratinocyte with wound fluid for a more thorough and more accurate evaluation on the effect of a test compound on the healing of skin wounds. Since both fibroblast and keratinocyte have been shown essential roles involving the healing process of skin wound, it would have been prima facie obvious to one ordinary skill in the art to have reasonable expectation of success in identifying effective compound based on its effect on cellular proliferation, e.g. at least 10% higher proliferation rate in response to the exposure of chemical. 


With regard to claim 15, the phenytoin sodium compound is a small compound (reads on step (a) and (c )).  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Step (B6) in claim 14 is free of prior art. 
No prior art teaches or fairly suggests using co-culturing fibroblast and macrophage together with wound exudate followed by analyzing IL-1α, IL-1β or TNF-α for evaluation of skin wound healing in response to chemical exposure.  The closest prior art is the reference of Song (see above) where Song only co-incubated both fibroblast and wound exudates followed by analyzing fibroblast proliferation for assessing the impact of chemical exposure. Song did not teach or suggest incubating THREE together, including fibroblast, wound exudates and macrophage. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior arts are considered pertinent but not cited for rejection.

Bromberek (Experimental Cell Res  2002 275:230) “Macrophages influence a competition of contact guidance and chemotaxis for fibroblast alignment in a fibrin gel coculture asay”.
Mann “J. Inves. Dermatol.  2001 117: 1382) “Keratinocyte-derived granulocyte-macrophage colony stimulating factor accelerates wound healing: stimulation of keratinocyte proliferation, granulation tissue formation, and vascularization”. 

					Conclusion 
17.	No claim is allowed. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641